Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1 and 3-19 are currently pending in the instant application.  Applicants have cancelled claims 2 and 20 in an amendment filed on December 8, 2021.  Claims 1 and 3-19 are rejected in this Office Action.

I.	Response to Remarks
Applicants’ amendment, filed on December 8, 2021, has overcome the rejection of claims 1-6 and 8-19 under 35 USC 102(a)(1) as being anticipated by Pomper, et al. (US 8,778,305 B2); the rejection of claims 1-19 under 35 USC 103 as being unpatentable over Pomper, et al. (US8,778,305 B2) and both rejections of claim 20 under 35 USC 112, second paragraph as being indefinite.  The above rejections have been withdrawn.
Applicants’ amendment does not overcome the ODP rejection of claims 1 and 3-19 as being unpatentable over claims 1-19 of US Patent No. 10,716,722 because the scope of the instant claims are still embraced by the scope of the issued patent’s claims. Therefore, the rejection has been maintained. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 8, 2021, December 1, 2021 and January 23, 2022 are in compliance with the provisions of 37 

III.	Rejection(s)
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 3-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,716,772.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    396
    621
    media_image1.png
    Greyscale


Determining the Scope and Content of the Issued Patent

Claim 1 of the issued patent claims 

    PNG
    media_image2.png
    292
    293
    media_image2.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims defines the variable m to include 0, 1, 2 or 3 whereas the issued patent defines the same variable to not include 0. Also, Applicants amended the claims so that n is 1 and in the issued patent n is 1 or 2.
Finding Prima Facie Obviousness

	The genus compound of the instant application encompasses the narrower genus compound of the patented claims 1-19.  The scope of the compounds in the patented claims 1-19 and the scope of the claims 1 and 3-19 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 1 and 3-19.  As a result, the claims are rejected under obviousness-type double patenting.



35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:




Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3- 6 and 8-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pomper, et al. (US 8,778,305 B2).  Applicants claim a compound of 

    PNG
    media_image1.png
    396
    621
    media_image1.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Pomper, et al. teaches glutamic acid heterodimer derivatives that are radioisotope labeled prostate specific membrane antigen binding compounds. The invention has a specific embodiment represented by the general formula: 

    PNG
    media_image3.png
    163
    263
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    356
    328
    media_image4.png
    Greyscale
(see column 25).

	Exemplary embodiments include the following compounds:

    PNG
    media_image5.png
    316
    282
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    513
    327
    media_image6.png
    Greyscale
(see columns 25-27).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Pomper, et al. and the instant invention is that n is 2 in the issued patent’s compounds (-CH2CH2CH2CH2- chain) whereas n is 1 in the instant compounds (-CH2CH2CH2- chain).
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Hass, 141 F.2d 127, 60 USPQ 548 (CCPA 1944), it was well established that members of a homologous series must possess unexpected properties not Pomper, et al. (US 8,778,305 B2).  A strong prima facie obviousness has been established.



IV.  Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626